Title: From Thomas Jefferson to George Hay, 11 October 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington Oct. 11. 07.
                        
                        As I understand by the newspapers that the examination of the witnesses in Burr’s case & that of the other
                            persons accused is closed, I must sollicit as early a communication as possible of the proceedings & evidence. Congress
                            being so near meeting, and a copy being to be made out so that each house may have one, it is evident we shall have no
                            time to spare. if your copy for us is not wholly ready, perhaps you could send it by peace-meal as it is ready, which
                            would enable us to be forwarding it in the same way. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    